ON MOTION EOR REHEARING.
Jenkins, J.
In a motion for rebearing, by the plaintiff in error, it is contended that the law of special agency constitutes the controlling principle in this case. In this motion it is urged that the order which has been quoted, by which the wife gave direction to the bank as to the manner in which her account should be car*703xied, and in which the bank was directed to honor checks drawn thereon when signed either by herself or by her husband, did not constitute further authority, whereby the husband was authorized to bind the wife in borrowing money. We do not understand that such is the contention in the case. From the record it appears that the note sued on was personally signed by the wife as principal. The order referred to and the bank’s books of account were properly admitted in evidence as indicating the good faith of the lender in its contention that the loan was really made to the wife, and that the consideration thereof actually passed from it to her.
Upon consideration of the grounds of the motion, a rehearing is denied.